DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 11JUL2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b),103 rejections and claim, drawing objections previously set forth in the Non-Final Office Action mailed 12APR2022. Applicant's arguments filed 11JUL2022 have been fully considered and they are persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches, suggests, nor makes obvious to one having ordinary skill in the art a magnetic filter including the combination of claimed elements and a filter shut-off ball valve including two right-angled passages.
BURKHALTER (US 3669148) teaches a bypass valve for fluid treating assembly
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777